Filed:    September 9, 2002

                     UNITED STATES COURT OF APPEALS

                          FOR THE FOURTH CIRCUIT


                             Nos. 01-4812(L)
                               (CR-00-287)



United States of America,

                                                       Plaintiff - Appellee,

            versus


Alexander O’Brian Williams,

                                                      Defendant - Appellant.



                                  O R D E R



     The court amends its opinion filed September 3, 2002, as

follows:

     On    the   cover   sheet,   section   3    --   the   appeal   number   is

corrected to read “No. 02-4204.”

                                              For the Court - By Direction




                                                /s/ Patricia S. Connor
                                                         Clerk
                     UNPUBLISHED

      UNITED STATES COURT OF APPEALS

           FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

     v.                                 No. 01-4812

ALEXANDER O'BRIAN WILLIAMS,
     Defendant-Appellant.


UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

     v.                                 No. 02-4204

ALEXANDER O'BRIAN WILLIAMS,
     Defendant-Appellant.


  Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.

      Frank W. Bullock, Jr., District Judge.
                  (CR-00-287)

            Submitted: August 8, 2002

           Decided: September 3, 2002

Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


____________________________________________________________

Affirmed by unpublished per curiam opinion.

____________________________________________________________

                   COUNSEL

Sofie W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Steven H. Levin, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.

____________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                    OPINION

PER CURIAM:

   Alexander O'Brian Williams pled guilty pursuant to a written plea
agreement to two counts of distribution of crack cocaine, in violation
of 21 U.S.C. § 841(a) (2000). Williams was sentenced to 223 months
imprisonment on each count, to run concurrently. In these consoli-
dated appeals, Williams challenges the district court's denial of his
motions to withdraw his guilty plea and to appoint an expert voice
identification witness. Williams has also filed a supplemental pro se
brief in which he claims that his due process rights were violated. We
affirm.

   We review the denial of a motion to withdraw a guilty plea for
abuse of discretion. United States v. Ubakanma, 215 F.3d 421, 424
(4th Cir. 2000). Williams must present a "fair and just" reason for
withdrawing his guilty plea. Fed. R. Crim. P. 32(e); United States v.
Moore, 931 F.2d 245, 248 (4th Cir. 1991). Based on the factors set
forth in Moore, we find the district court did not abuse its discretion
in denying the motion to withdraw his guilty plea.

   Next, Williams challenges the district court's denial of his motion
to appoint a voice identification expert to examine the tape recording
of the transaction underlying count 2 of the indictment. To show
reversible error in a district court's refusal to appoint an expert pursu-
ant to 18 U.S.C. § 3006A(e) (2000), Williams must demonstrate that
the court's refusal was prejudicial to his defense. United States v. Per-
rera, 842 F.2d 73, 77 (4th Cir. 1988). In light of his valid guilty plea,
we find that Williams cannot establish that the denial of his motion
was prejudicial to his defense.

                        2
   Finally, Williams alleges that referral of his case for federal rather
than state prosecution violated his due process rights. This claim,
however, is meritless. United States v. Carter, 953 F.2d 1449, 1461-
62 (5th Cir. 1992).

   Accordingly, we grant Williams' motion to file a supplemental pro
se brief and affirm his conviction. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                        AFFIRMED

                        3